MEMORANDUM **
Arthur Rex Rochelle appeals the 12-month sentence imposed upon revocation of his 3-year term of supervised release, arising from his conviction on five counts of wire fraud under 18 U.S.C. § 1343. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We review for plain error, United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999), and we affirm.
Rochelle contends that the district court violated 18 U.S.C. § 3553(c) by failing to state in open court the reasons for imposing a 12-month sentence upon revoking Rochelle’s supervised release. This contention fails because the district court adequately stated its rationale in its written order revoking Rochelle’s supervised release and imposing sentence, see United States v. Johnson, 953 F.2d 1167, 1173 (9th Cir.1992), and, in any event, it was implicit in the court’s colloquy with counsel that the sentence was based on the probation officer’s supervised release violation recommendation, see Vences, 169 F.3d at 613.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.